                         Case 2:20-cv-01486-APG-NJK Document 27 Filed 12/22/20 Page 1 of 5




                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 E-Mail: Robert.Freeman@lewisbrisbois.com
                      CHERYL A. GRAMES
                    3 Nevada Bar No. 12752
                      E-Mail: Cheryl.Grames@lewisbrisbois.com
                    4 TARA U. TEEGARDEN
                      Nevada Bar No. 15344
                    5 Email: Tara.Teegarden@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    6 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    7 702.893.3383
                      FAX: 702.893.3789
                    8 Attorneys for Defendant State Farm Mutual
                      Automobile Insurance Company
                    9
                                                 UNITED STATES DISTRICT COURT
                   10
                                            DISTRICT OF NEVADA, SOUTHERN DIVISION
                   11
                                                                ***
                   12
                      ROSE DESIO,                                 CASE NO. 2:20-cv-1486-APG-NJK
                   13
                                     Plaintiff,                   STIPULATION AND ORDER FOR
                   14                                             EXTENSION OF TIME TO FILE
                             vs.                                  RESPONSE TO PLAINTIFF’S MOTION
                   15                                             FOR PARTIAL SUMMARY JUDGMENT
                      STATE FARM MUTUAL AUTOMOBILE
                   16 INSURANCE COMPANY; DOES I-V and             [Third Request]
                      ROES VI-X, inclusive
                   17
                                     Defendants.
                   18

                   19            DEFENDANT STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
                   20 (“Defendant”), by and through its counsel of record, the law firm of LEWIS BRISBOIS

                   21 BISGAARD & SMITH LLP, and PLAINTIFF ROSE DESIO (“Plaintiff”), by and through her

                   22 counsel of record, JESSE SBAIH & ASSOCIATES, LTD., hereby stipulate and agree that the

                   23 time for Defendant to file its Response to Plaintiff’s Motion for Partial Summary Judgment be

                   24 extended as set forth herein. Defendant State Farm’s Response is currently due December 21,

                   25 2020. The parties hereby stipulate that the due date for Defendant’s Response be extended to

                   26 January 1, 2021.

                   27                                      Reason for Extension
                   28            Plaintiff’s Motion for Partial Summary Judgment addresses a nuanced issue of law
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4852-0253-1285.1
ATTORNEYS AT LAW
                         Case 2:20-cv-01486-APG-NJK Document 27 Filed 12/22/20 Page 2 of 5




                    1 regarding the enforceability of Defendant’s anti-stacking provision in the Nevada Car Policy it

                    2 issued to Plaintiff. Defendant requires additional time to address Plaintiff’s claims effectively

                    3 prior to filing its Response. This stipulation is made in good faith and not for the purpose of

                    4 delay.

                    5            This is the third extension of time requested for filing Defendant’s Response to Plaintiff’s

                    6 Motion for Partial Summary Judgment.

                    7    DATED this 21th day of December, 2021.               DATED this 21th day of December, 2021.

                    8    LEWIS BRISBOIS BISGAARD & SMITH                      JESSE SBAIH & ASSOCIATES, LTD.
                    9
                         /s/Tara U. Teegarden                                 /s/ Jesse M. Sbaih
                   10    ROBERT W. FREEMAN                                    JESSE M. SBAIH
                         Nevada Bar No. 3062                                  Nevada Bar No. 7898
                   11    CHERYL A. GRAMES                                     INES OLEVIC-SALEH
                         Nevada Bar No. 12752                                 Nevada Bar No. 11431
                   12    TARA U. TEEGARDEN                                    The District at Green Valley Ranch
                         Nevada Bar No. 15344                                 170 South Green Valley Parkway, Suite 280
                   13    6385 S. Rainbow Boulevard, Suite 600                 Henderson, Nevada 89012
                         Las Vegas, Nevada 89118                              Attorneys for Plaintiff
                   14    Attorneys for Defendant

                   15
                                                                      ORDER
                   16

                   17            IT IS SO ORDERED.

                   18            Dated this 22nd day of December, 2020.

                   19
                                                                      _______________________________
                   20                                                 U.S. DISTRICT COURT JUDGE
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4852-0253-1285.1                                  2
                         Case 2:20-cv-01486-APG-NJK Document 27 Filed 12/22/20 Page 3 of 5




                    1                                    CERTIFICATE OF SERVICE

                    2              I HEREBY CERTIFY that on the 21th day of December, 2020, I electronically filed the

                    3 foregoing THIRD STIPULATION AND ORDER FOR EXTENSION OF TIME TO FILE

                    4 RESPONSE TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT with

                    5 the Clerk of the Court through Case Management/Electronic Filing System.

                    6

                    7 Jesse M. Sbaih
                      Ines Olevic-Saleh
                    8 JESSE SBAIH & ASSOCIATES, LTD.
                      The District at Green Valley Ranch
                    9 170 South Green Valley Parkway, Suite 280
                      Henderson, Nevada 89012
                   10 isbaih@sbaihlaw.com
                      iolevic@sbaihlaw.com
                   11
                      Attorneys for Plaintiff
                   12

                   13                                           By /s/ Anne Cordell
                                                                   An Employee of LEWIS BRISBOIS BISGAARD
                   14                                              & SMITH LLP
                   15

                   16

                   17

                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4852-0253-1285.1                               3
                   Case 2:20-cv-01486-APG-NJK Document 27 Filed 12/22/20 Page 4 of 5
Archived: Monday, December 21, 2020 2:52:46 PM
From: Teegarden, Tara
Sent: Monday, December 21, 2020 2:45:36 PM
To: Cordell, Anne
Cc: Freeman, Robert; Freeman, Kristen; Grames, Cheryl
Subject: FW: [EXT] RE: Desio, Rose v. SFMAIC, et al. -Third SAO to extend
Response requested: No
Sensitivity: Normal




Hi Anne, this needs to be filed today. Will you have time to do it? Thanks.

Tara
Tara U. Teegarden
Attorney
Las Vegas Rainbow
702.693.1716 or x7021716

From: Jesse Sbaih <jsbaih@sbaihlaw.com>
Sent: Monday, December 21, 2020 2:34 PM
To: Teegarden, Tara <Tara.Teegarden@lewisbrisbois.com>
Cc: Cordell, Anne <Anne.Cordell@lewisbrisbois.com>; Freeman, Kristen <Kristen.Freeman@lewisbrisbois.com>; Freeman,
Robert <Robert.Freeman@lewisbrisbois.com>; Grames, Cheryl <Cheryl.Grames@lewisbrisbois.com>; Ines
<iolevic@sbaihlaw.com>; Jennifer Davidson <jdavidson@sbaihlaw.com>
Subject: [EXT] RE: Desio, Rose v. SFMAIC, et al. -Third SAO to extend

External Email


Hi Tara...it's my pleasure to provide you the extension! Please proceed with filing the attached document with my
e-sig.

Happy Holidays!


Jesse M. Sbaih, Esq.
JESSE SBAIH & ASSOCIATES, LTD.
The District at Green Valley Ranch
170 South Green Valley Parkway, Suite 280
Henderson, Nevada 89012
Tel: (702) 896-2529
Fax: (702) 896-0529

The information contained in this email message is protected under the Electronic Communications Privacy Act, 18
U.S.C. 2310-2321, and may also be protected by attorney-client and/or the attorney/work product privileges. It is
intended only for the use of the individual named above and the privileges are not waived by virtue of this having
been sent by email. If the person actually receiving this email or any other reader of the email is not the named
recipient, any use, dissemination, distribution, or copying of the communication is strictly prohibited. If you have
received this communication in error, please immediately notify us by telephone at (702) 896-2529 and return the
original message to us at jsbaih@sbaihlaw.com.


  -------- Original Message --------
                      Case 2:20-cv-01486-APG-NJK Document 27 Filed 12/22/20 Page 5 of 5
Subject: Desio, Rose v. SFMAIC, et al. -Third SAO to extend
From: "Teegarden, Tara" <Tara.Teegarden@lewisbrisbois.com>
Date: Mon, December 21, 2020 2:12 pm
To: Jesse Sbaih <jsbaih@sbaihlaw.com>
Cc: "Cordell, Anne" <Anne.Cordell@lewisbrisbois.com>, "Freeman, Kristen"
<Kristen.Freeman@lewisbrisbois.com>, "Freeman, Robert"
<Robert.Freeman@lewisbrisbois.com>, "Grames, Cheryl"
<Cheryl.Grames@lewisbrisbois.com>, Ines <iolevic@sbaihlaw.com>, Jennifer
Davidson <jdavidson@sbaihlaw.com>

Hi Jesse,

It was nice speaking with you on Friday. Thank you again for providing me with this extension. It is greatly appreciated.
I have attached the third draft SAO to extend the briefing schedule for your review. Please let me know if you have any
edits you would like made. If not, do I have you permission to use your e-sig?

Sincerely,

Tara

                                                    Tara U. Teegarden
                                                    Attorney
                                                    Tara.Teegarden@lewisbrisbois.com

                                                    T: 702.693.1716 F: 702.366.9563

6385 South Rainbow Blvd., Suite 600, Las Vegas, NV 89118 | LewisBrisbois.com

Representing clients from coast to coast. View our locations nationwide.

Thi s e-ma i l ma y conta i n or a tta ch pri vi l eged, confi denti a l or protected i nforma ti on i ntended onl y for the us e of the i ntended reci pi ent. If
you a re not the i ntended reci pi ent, a ny revi ew or us e of i t i s s tri ctl y prohi bi ted. If you ha ve recei ved thi s e-ma i l i n error, you a re requi red
to noti fy the s ender, then del ete thi s ema i l a nd a ny a tta chment from your computer a nd a ny of your el ectroni c devi ces where the
mes s a ge i s s tored.
